6 N.Y.3d 790 (2006)
845 N.E.2d 457
812 N.Y.S.2d 26
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
UNIQUE DIVINE, Appellant.
Court of Appeals of the State of New York.
Decided February 9, 2006.
*791 Dewey Ballantine LLP, New York City (Molly Lehr and Kathryn C. Ellsworth of counsel), and Office of the Appellate Defender (Richard M. Greenberg and Risa Gerson of counsel) for appellant.
Robert T. Johnson, District Attorney, Bronx (Jennifer Marinaccio of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH Concur.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. Because there is record support for the Appellate Division finding of attenuation, the determination presents a mixed question of law and fact beyond our further review.